
	

113 HRES 81 IH: Supporting the designation of National Digital Literacy Day.
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Markey (for
			 himself, Ms. Matsui,
			 Ms. Eshoo,
			 Ms. Hahn, Ms. Bordallo, Mr.
			 Welch, Mr. Peters of
			 California, Mr. Watt, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the designation of National
		  Digital Literacy Day.
	
	
		Whereas Congress has long recognized the need to close the
			 digital divide for Americans of all ages;
		Whereas the Telecommunications Act of 1996
			 spurred a significant increase in broadband access in the United States, with
			 only 15 percent of Americans having broadband access deployed to their homes
			 before enactment and 98 percent of Americans having access to either fixed or
			 mobile broadband today;
		Whereas this dedication to closing the digital divide has
			 continued through the evolution of programs such as the universal service
			 Schools and Libraries Program (commonly known as E-rate), which
			 has provided funding of more than $30 billion over the past 13 years and helped
			 ensure that almost every school and library across the United States has
			 Internet access;
		Whereas this dedication was further demonstrated through
			 the American Recovery and Reinvestment Act of 2009, which called for the
			 creation of the National Broadband Plan;
		Whereas the National Broadband Plan set a goal of having a
			 90-percent broadband adoption rate by 2020;
		Whereas these and other programs have strived to create a
			 more productive, creative, and efficient Nation, where affordable broadband
			 Internet is available everywhere and everyone has the means and skills to use
			 valuable broadband applications;
		Whereas the United States has taken enormous strides
			 during the last two decades in moving from analog to digital communications
			 technologies and from limited access to near-universal access to mobile
			 broadband, but more work remains to be done;
		Whereas it is estimated that 100 million Americans have
			 not adopted broadband Internet in the home and one in five adults have no
			 digital literacy skills;
		Whereas having no digital literacy skills means that a
			 person does not possess the knowledge of how to operate a computer or use the
			 Internet;
		Whereas Americans who do not use the Internet are missing
			 out on opportunities to further their education, to access innovative health
			 care services, and to find and qualify for a job;
		Whereas more than 80 percent of Fortune 500 companies now
			 require online job applications;
		Whereas the impact is particularly great in urban,
			 low-income, minority, and rural areas, and less than one-third of the poorest
			 Americans have adopted broadband;
		Whereas there is growing evidence of a skills
			 mismatch, which leaves unfilled many jobs that require basic digital
			 skills, such as knowing how to use a computer, perform an electronic search,
			 and upload or process a transaction;
		Whereas without increased training in these skills, this
			 problem is likely to worsen in the future, with nearly 80 percent of jobs in
			 the next decade projected to require digital skills;
		Whereas the digital divide keeps teachers from assigning
			 Internet-based homework if a significant percentage of their students do not
			 have broadband access at home, and teaching to the lowest digital denominator
			 does not work for our children or our country;
		Whereas digital literacy is essential for education and
			 preparing our children for the economy of the future, but when roughly
			 one-third of American children do not use the Internet at home, all children
			 are impacted;
		Whereas National Digital Literacy Day is a purely
			 volunteer event during which Americans can focus on increasing awareness of
			 what the Internet has to offer by helping others overcome their concerns and
			 fears about getting online through emphasizing how the Internet is personally
			 relevant to their lives;
		Whereas leaders in the public and private sectors have
			 worked together and should continue to collaborate and partner to bring the
			 benefits of the Internet to Americans of all ages; and
		Whereas March 21 would be an appropriate day to designate
			 as National Digital Literacy Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Digital Literacy Day; and
			(2)reaffirms the continued need to promote
			 digital literacy, broadband access, and broadband adoption in the United
			 States.
			
